DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1 and 9, applicant is claiming performing electrochemical impedance spectroscopy tests on a battery but, it is unclear how an electrochemical impedance spectroscopy analyzer chip is performing electrochemical impedance spectroscopy tests on a battery. It is unclear 
As to claims 2 and 10, it is unclear how a second sensor is gathering a second type of sensor data associated with the battery?  It is unclear how a third sensor is gathering a third type of sensor data associated with the battery?    A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claims 3 - 8 are rejected by virtue of the dependency on claims 1 and 2.
Claims 11 - 17 are rejected by virtue of the dependency on claims 9 and 10.
 As to claim 18, applicant is claiming performing electrochemical impedance spectroscopy tests of a battery but, it is unclear how an electrochemical impedance spectroscopy analyzer chip is performing electrochemical impedance spectroscopy tests on a battery.  It is unclear how a first sensor is generating a first type of sensor data associated with the battery?  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claims 19 - 20 are rejected by virtue of the dependency on claim 18.
Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jang et al. (2018/0181171) is cited for its disclosure of an electronic device including a battery supplying power to the electronic device, at least one circuit board having one or more components disposed thereon and a first temperature sensor disposed in a first region of the circuit board.
Ou Yang et al. (10,649,512) is cited for its disclosure of high efficient battery backup system for intelligently discharging and charging the battery system such that an output voltage of the battery system is maintained with a predetermined voltage range.
Thompson et al. (10,608,443) is cited for its disclosure of a battery management using a temperature distribution including a battery and multiple temperature sensors for obtaining temperature values associated with the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/REENA AURORA/Primary Examiner, Art Unit 2858